DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kawasaki (US 2016/0172401 to Kawasaki et al).
Regarding claim 1, Kawasaki discloses a solid-state imaging device (solid-state imaging device 20) wherein a high refractive index layer (layer 222) having a refractive index higher (Nr2=1.5) than a refractive index (Nr1=1.2 or Ng=1.2) of any one of a transparent protective substrate (substrate 13) and a surface layer (layer 221) of an imaging surface of a solid-state imaging element (sensor substrate 11) is formed in a prior stage (prior stage) of the solid-state imaging element in a light incident direction (Kawasaki, fig. 4, par [0049, 0066-0072, 0082], wherein Nr2 of layer 222 is 1.5, Nr1 of layer 221 is 1.2 and Ng of layer 13 is 1.2 with condition of Nr1<= Ng and wherein layer 222 receives light before sensor substrate 11).
Regarding claim 2, Kawasaki discloses aforementioned limitations of the parent claim. Additionally, Kawasaki discloses the high refractive index layer (layer 222) is formed between the transparent protective substrate (substrate 13) and the solid-state imaging element (sensor substrate 11) (Kawasaki, fig. 4).
Regarding claim 12, Kawasaki discloses aforementioned limitations of the parent claim. Additionally, Kawasaki discloses the high refractive index layer includes a single-layer film (layer 222) (Kawasaki, fig. 4, par [0049, 0066-0072, 0082], wherein Nr2 of layer 222 is 1.5).
Regarding claim 13, Kawasaki discloses aforementioned limitations of the parent claim. Additionally, Kawasaki discloses the surface layer (layer 15a) of the imaging surface of the solid-state imaging element (sensor substrate 11) is a flattening film (flattening film) that flattens a surface layer (lower layer) of an on-chip lens (lens 15b) (Kawasaki, fig. 4).
Regarding claim 14, Kawasaki discloses an imaging device (solid-state imaging device 20) wherein a high refractive index layer (layer 222) having a refractive index higher (Nr2=1.5) than a refractive index (Nr1=1.2 or Ng=1.2) of any one of a transparent protective substrate (substrate 13) and a surface layer (layer 221) of an imaging surface of a solid-state imaging element (sensor substrate 11) is formed in a prior stage (prior stage) of the solid-state imaging element in a light incident direction (Kawasaki, fig. 4, par [0049, 0066-0072, 0082], wherein Nr2 of layer 222 is 1.5, Nr1 of layer 221 is 1.2 and Ng of layer 13 is 1.2 with condition of Nr1<= Ng and wherein layer 222 receives light before sensor substrate 11).
Regarding claim 15, Kawasaki discloses an electronic apparatus (solid-state imaging device 20) wherein a high refractive index layer (layer 222) having a refractive index higher (Nr2=1.5) than a refractive index (Nr1=1.2 or Ng=1.2) of any one of a transparent protective substrate (substrate 13) and a surface layer (layer 221) of an imaging surface of a solid-state imaging element (sensor substrate 11) is formed in a prior stage (prior stage) of the solid-state imaging element in a light incident direction (Kawasaki, fig. 4, par [0049, 0066-0072, 0082], wherein Nr2 of layer 222 is 1.5, Nr1 of layer 221 is 1.2 and Ng of layer 13 is 1.2 with condition of Nr1<= Ng and wherein layer 222 receives light before sensor substrate 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2016/0172401 to Kawasaki et al) in view of Takachi (US 2012/0205766).
Regarding claim 3, Kawasaki discloses aforementioned limitations of the parent claim. However, Kawasaki does not disclose the high refractive index layer is formed between the solid-state imaging element and a bonding resin layer having a refractive index lower than the refractive index of the high refractive index layer.
On the other hand, in the same endeavor, Takachi discloses:
the high refractive index layer (layer 110 with refractive index n= 1.45) is formed between the solid-state imaging element (substrate 101 with pixel) and a bonding resin layer (layer 510b with refractive index n= 1.40) having a refractive index lower than the refractive index of the high refractive index layer (Takachi, fig. 15, par [0185, 0186], wherein refractive index n= 1.40 of layer 501b is lower than refractive index n=1.45 of layer 110).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Takachi into the device by Kawasaki so as to achieve the invention as claimed because such incorporation realizes improvement of manufacturing efficiency, a reduction in cost, improvement of reliability, and a reduction in size(Takachi, par [0014]).
Regarding claim 4, Kawasaki discloses aforementioned limitations of the parent claim. However, Kawasaki does not disclose the high refractive index layer is formed between the transparent protective substrate and the bonding resin layer having the refractive index lower than the refractive index of the high refractive index layer.
On the other hand, in the same endeavor, Takachi discloses:
the high refractive index layer (high refractive layer of 311) is formed between the transparent protective substrate (substrate 301) and the bonding resin layer (layer 501b) having the refractive index (refractive index n=1.4) lower (lower) than the refractive index of the high refractive index layer (Takachi, fig. 15, par [0110, 0185, 0186], wherein high refractive index has the range from 1.8 to 2.2).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Takachi into the device by Kawasaki so as to achieve the invention as claimed because such incorporation realizes improvement of manufacturing efficiency, a reduction in cost, improvement of reliability, and a reduction in size(Takachi, par [0014]).
Regarding claim 5, Kawasaki discloses aforementioned limitations of the parent claim. However, Kawasaki does not disclose a plurality of the high refractive index layer is formed.
On the other hand, in the same endeavor, Takachi discloses:
a plurality of the high refractive index layers (high refractive layers of 311) is formed (Takachi, fig. 15, par [0110, 0185, 0186], wherein high refractive index has the range from 1.8 to 2.2).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Takachi into the device by Kawasaki so as to achieve the invention as claimed because such incorporation realizes improvement of manufacturing efficiency, a reduction in cost, improvement of reliability, and a reduction in size(Takachi, par [0014]).
Regarding claim 6, Kawasaki and Takachi disclose aforementioned limitations of the parent claim. Additionally, Takachi discloses the high refractive index layers (high refractive layers of 311) are each formed, between the transparent protective substrate (substrate 301) and the bonding resin layer (layer 501b) having the refractive index lower than the refractive index of the high refractive index layer and between the bonding resin layer (layer 501b) and the solid-state imaging element (substrate 101 with pixel) (Takachi, fig. 15, par [0110, 0185, 0186], wherein high refractive index has the range from 1.8 to 2.2, refractive index of layer 501b is 1.4 and refractive index of layer 110 is 1.45).
Regarding claim 7, Kawasaki discloses aforementioned limitations of the parent claim. However, Kawasaki does not disclose the high refractive index layer includes a bonding resin layer having a high refractive index and formed between the transparent protective substrate and the solid-state imaging element.
On the other hand, in the same endeavor, Takachi discloses:
the high refractive index layer (combination of layers 311 and 501b) includes a bonding resin layer (layer 501b) having a high refractive index (refractive index 1.6) and formed between the transparent protective substrate (substrate 301) and the solid-state imaging element (substrate 101) (Takachi, fig. 15, par [0110, 0185, 0186], wherein high refractive index of layer 501b is 1.6).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Takachi into the device by Kawasaki so as to achieve the invention as claimed because such incorporation realizes improvement of manufacturing efficiency, a reduction in cost, improvement of reliability, and a reduction in size(Takachi, par [0014]).
Regarding claim 8, Kawasaki discloses aforementioned limitations of the parent claim. However, Kawasaki does not disclose the high refractive index layer includes a transparent protective substrate made to have a high refractive index, and a bonding resin layer is formed between the transparent protective substrate made to have the high refractive index and the solid-state imaging element.
On the other hand, in the same endeavor, Takachi discloses:
the high refractive index layer (combination of layer 301, layer 311, and layer 501b) includes a transparent protective substrate (layer 301) made to have a high refractive index, and a bonding resin layer (layer 110) is formed between the transparent protective substrate (layer 301) made to have the high refractive index and the solid-state imaging element (substrate 101 with pixel) (Takachi, fig. 15, par [0110, 0185, 0186], wherein layer 110 is between layer 301 and substrate 101).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Takachi into the device by Kawasaki so as to achieve the invention as claimed because such incorporation realizes improvement of manufacturing efficiency, a reduction in cost, improvement of reliability, and a reduction in size(Takachi, par [0014]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2016/0172401 to Kawasaki et al) in view of Maeda (US 2015/0334358).
Regarding claim 9, Kawasaki discloses aforementioned limitations of the parent claim. However, Kawasaki does not disclose the high refractive index layer is formed in a prior stage of the transparent protective substrate, and a bonding resin layer is formed between the transparent protective substrate and the solid-state imaging element.
On the other hand, in the same endeavor, Maeda discloses:
the high refractive index layer (microlens 10a) is formed in a prior stage of the transparent protective substrate (layer 31) , and a bonding resin layer (layer 29) is formed between the transparent protective substrate (layer 31) and the solid-state imaging element (substrate 2) (Maeda, fig. 2).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Maeda into the device by Kawasaki so as to achieve the invention as claimed because such incorporation suppresses degradation of the image quality due to optical axis mismatch between the micro-lens array and the imaging unit (Maeda, par [0006]).
Regarding claim 10, Kawasaki discloses aforementioned limitations of the parent claim. However, Kawasaki does not disclose a lens group including a plurality of lenses that adjusts a focal point is formed by pasting the lens group in a final stage to a most prior stage in the light incident direction.
On the other hand, in the same endeavor, Maeda discloses:
a lens group (lens group 10b) including a plurality of lenses that adjusts a focal point is formed by pasting the lens group in a final stage (stage for lens group 10b) to a most prior stage (stage for layer 31) in the light incident direction (Maeda, fig. 6, par [0067], wherein lens group 10b is pasted to layer 31).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Maeda into the device by Kawasaki so as to achieve the invention as claimed because such incorporation suppresses degradation of the image quality due to optical axis mismatch between the micro-lens array and the imaging unit (Maeda, par [0006]).
Regarding claim 11, Kawasaki and Maeda disclose aforementioned limitations of the parent claim. Additionally, Maeda discloses the lens group (lens group 10b) in the final stage includes a concave lens (concave relative to light incident), a convex lens (convex lens relative to layer 31), and a combination of the concave lens (concave relative to light incident) and the convex lens (convex lens relative to layer 31) (Maeda, fig. 6, par [0067]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697 

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697